Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action.

The current application filed December 27, 2019 is a continuation reissue application of 15/394,312 (U.S. Patent No. RE47,875, issued February 25, 2020), both the current application and application 15/394,312 are reissue applications of 14/142,046 (U.S. Patent No. 9,348,551, issued May 24, 2016).

Claims 1-22 were initially pending in the application.  Claims 23-33 were added in a preliminary amendment filed on December 29, 2016.  


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,348,551 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Claim Rejections - 35 USC § 251
Claims 23-33 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 

(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A))  In the instant case and by way of the preliminary amendment, Applicant seeks to broaden independent claims 1, 12, 21, and 22 with the addition of independent claims 23 and 33 in this reissue at least by deleting/omitting limitations found in the original patent claims.
(Step 2: MPEP 1412.02(B))  The record of the prior 14/142,046 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on December 9, 2014.  Applicant made the following amendments (using claim 1 for reference) that correspond to the arguments made (see below):

    PNG
    media_image1.png
    186
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    518
    media_image2.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references (Lo and Oshima), that none of the references teach or suggest the features of “(1) outputting screen data for controlling the display unit to display thereon a plurality of pages contained in the acquired document data, the plurality of pages being individually selectable on the display unit; (2) acquiring, in response to the accepting unit accepting a touch operation for selection one or two or more of the plurality of pages displayed on the display unit, image selection data for identifying the selected page(s); and (3) outputting a print instruction to print the page(s) selecting in the touch operation(s).” (page 18, Applicant’s Arguments/Remarks filed December 9, 2014 in application 14/142,046).
Additionally, the record of the prior 14/142,046 application prosecution indicates that an amendment was filed along with Applicant Arguments/Remarks filed on June 25, 2015.  Applicant made the following amendments (using claim 1 for reference) that correspond to the arguments made (see below): 

    PNG
    media_image3.png
    250
    518
    media_image3.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references (Lo, Okigami, and Kimura), that none of the references teach or suggest the features of “Okigami is devoid of a teaching or suggestion of determining whether the selected file contains a single page or a plurality of pages as called for in claim 13.  Thus, Okigami also does not contemplate taking specific actions when determining that the acquired document data contains a single page and when determining that document data contains a plurality of pages” (page 16, Applicant’s Arguments/Remarks filed June 25, 2015 in application 14/142,046).
Finally, the record of the prior 14/142,046 application prosecution also indicates that an amendment was filed along with Applicant Arguments/Remarks filed on October 19, 2015.  Applicant made the following amendments (using claim 1 for reference) that correspond to the arguments made (see below): 

    PNG
    media_image4.png
    81
    643
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    54
    644
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    159
    639
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    51
    641
    media_image7.png
    Greyscale

Applicant explicitly argued in an attempt to overcome the applied prior art references (Lo, Okigami, Kimura, and Stone), that none of the references teach or suggest the features of “For example, none of the art of record teaches or suggests the claim 1 features of, in response to the touch panel accepting a touch operation, determining whether the near field wireless communication unit has established near field wireless communication with a printer, and, when determining that the acquired document data contains a plurality of pieces of page data, again determining whether the near field wireless communication unit has established the near field wireless communication with the printer.” (page 16, Applicant’s Arguments/Remarks filed October 19, 2015 in application 14/142,046).
Thus, at least the following limitations found in claim 1 (similar limitations found in claims 12, 21, and 22) that correspond to the arguments and amendments made during prosecution which state, “a touch panel”, “display a screen on the display unit, the screen including an image for selecting document data stored in the storage unit”, “in response to the touch panel accepting a touch operation of touching the image displayed on the display unit for selecting document data, perform: … determining whether the near field wireless communication unit has established near field wireless communication with a printer”, “determining whether the acquired document data contains only a single piece of page data or a plurality of pieces of page data”, “when determining that the near field wireless communication unit has established the near field wireless communication with the printer and determining that the acquired document data contains only a single piece of page data, transmit a print instruction to print an image that is based on the single piece of page data contained in the acquired document data and displayed on the display unit, to the printer;”, and “when determining that the acquired document data contains a plurality of pieces of page data, in response to the touch panel accepting a touch operation of touching for selecting one or more of the plurality of images displayed on the display unit based on the plurality of pieces of page data, respectively, perform: … determining whether the near field wireless communication unit has 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art.  Additionally, Reissue recapture applies to related family member applications (See MBO Laboratories, Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 94 USPQ2d 1598 at 1606 (Fed. Cir. Apr. 12, 2010) (a more limited recapture rule would undercut “the rule against recapture’s public-reliance rationale” and a patent family’s entire prosecution history should be reviewed “when applying both the rule against recapture and prosecution history estoppel.”)).  It is noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application and the patent family's prosecution for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims.  Therefore, in the instant case the omission of the surrender-generating limitations requiring “a touch panel”, “display a screen on the display unit, the screen including an image for selecting document data stored in the storage unit”, “in response to the touch panel accepting a touch operation of touching the image displayed on the display unit for selecting document data, perform: … determining whether the near field wireless communication unit has established near field wireless communication with a printer”, “determining whether the acquired document data contains only a single piece of page data or a plurality of pieces of page data”, “when determining that the near field wireless communication unit has established the near field wireless communication with the printer and determining that the acquired document data contains only a single piece of page data, transmit a print instruction to print an image that is based on the single piece of page data contained in the acquired document data and displayed on the display unit, to the printer;”, and “when determining that the acquired document data contains a plurality of pieces of page data, in response to the touch panel accepting a touch operation of touching for selecting one or more of the plurality of images displayed on the display unit based on the plurality of pieces of page data, respectively, perform: … determining whether the near field wireless communication unit has established the near field wireless communication with the printer” 
(Step 3: MPEP 1412.02(C)) It must be determined whether the reissue claim omits or broadens any limitation that was added/argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it includes other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu , 258 F.3d at 1371-72, 59 USPQ2d at 1600.  Simply stated, claims 23-33 either completely omit or present a broader version of the language of claims 1-22 requiring “a touch panel”, “display a screen on the display unit, the screen including an image for selecting document data stored in the storage unit”, “in response to the touch panel accepting a touch operation of touching the image displayed on the display unit for selecting document data, perform: … determining whether the near field wireless communication unit has established near field wireless communication with a printer”, “determining whether the acquired document data contains only a single piece of page data or a plurality of pieces of page data”, “when determining that the near field wireless communication unit has established the near field wireless communication with the printer and determining that the acquired document data contains only a single piece of page data, transmit a print instruction to print an image that is based on the single piece of page data contained in the acquired document data and displayed on the display unit, to the printer;”, and “when determining that the acquired document data contains a plurality of pieces of page data, in response to the touch panel accepting a touch operation of touching for selecting one or more of the plurality of images displayed on the display unit based on the plurality of pieces of page data, respectively, perform: … determining whether the near field wireless communication unit has established the near field wireless communication with the printer”, and thus would amount to impermissible recapture due to the omission of surrender-generating limitations.  Additionally, reissue claims 23-33 are not materially narrowed in other respects that relate to the surrendered subject matter to avoid said impermissible recapture.
Therefore, impermissible recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (U.S. Patent No. 8,189,225, issued May 29, 2012, hereinafter Lo, as found in the IDS filed 12/27/2019) in view of Oshima et al. (U.S. Patent Application Publication No. 2010/0069008, published March 18, 2010, hereinafter Oshima, as found in the IDS filed 12/27/2019).
Regarding independent claim 23, Lo discloses a non-transitory computer readable medium storing computer readable instructions configured to, when executed by a processor coupled with a display, a near field wireless communication interface, and a user interface, cause the processor to perform:					(column 4, lines 12-25 of Lo)
acquiring contents data;				(column 5, lines 63-column 6, line 2 of Lo)
in a case where the processor has acquired the image selection data, in response to the near field wireless communication interface establishing near field wireless communication with a printer, transmitting a print instruction to print the specific contents data corresponding to the one or more images selected by the selecting operation.				(column 6, lines 13-44 and column 7, lines 4-11 of Lo)
Lo does not explicitly disclose outputting screen data for controlling the display to display thereon a plurality of images generated based on the acquired contents data, in response to the user interface accepting a selecting operation of selecting one or more images from among the plurality of images displayed on the display based on the screen data, acquiring image selection data for identifying specific contents data of the acquired contents data, the specific contents data corresponding to the one or 
(page 8, paragraphs [0105]-[0107] of Oshima)
in response to the user interface accepting a selecting operation of selecting one or more images from among the plurality of images displayed on the display based on the screen data, acquiring image selection data for identifying specific contents data of the acquired contents data, the specific contents data corresponding to the one or more images selected by the selecting operation										(page 8, paragraph [0107] of Oshima)
in a case where the processor has acquired the image selection data, in response to the near field wireless communication interface establishing near field wireless communication with a printer, transmitting a print instruction to print the specific contents data corresponding to the one or more images selected by the selecting operation; and 		(Fig. 12 and page 8, paragraphs [0107]-[0110] of Oshima)
in a case where the processor has not acquired the image selection data when the near field wireless communication interface establishes the near field wireless communication with a printer, in response to the processor acquiring the image selection data, transmitting a print instruction to print the specific contents data corresponding to the one or more images selected by the selecting operation, based on the image selection data acquired by the processor.													(Figs 10 and page 8, paragraphs [0105]-[0107] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima.  A motivation to combine the references would be because it would have enhanced the usability of the MFP via a mobile terminal device.						(page 11, paragraphs [0157] and [0158] of Oshima)

Regarding dependent claim 24, Lo discloses wherein the processor is further coupled with a long-distance communication interface configured to perform long-distance communication within a 
					(column 3, lines 26-47 of Lo)
a storage configured to register one of the printer and a different printer as a preset printer,
						(column 6, lines 45-56 of Lo)
wherein the computer readable instructions are further configured to cause the processor to perform: controlling the storage to register the printer as the preset printer in response to the near field wireless communication interface establishing the near field wireless communication with the printer;								(column 6, lines 45-56 of Lo)
when the near field wireless communication interface establishes the near field wireless communication with the printer, and the processor acquires the print data, transmitting to the printer a print instruction to cause the printer to print the print data; and
						(column 6, lines 13-44 and column 7, lines 4-11 of Lo)
in response to the user interface accepting the user operation to the print instruction image, transmitting, to the preset printer registered in the storage via the long-distance communication interface, a print instruction to cause the preset printer to print the print data.
			(column 3, lines 26-47 and column 6, lines 13-44 and column 7, lines 4-11 of Lo)
	Lo does not explicitly disclose controlling the display to display thereon a print instruction image for accepting via the user interface a user operation to transmit a print instruction to the preset printer registered in the storage and/or that the print request data that is to be printed corresponds to said selected images.  However, Oshima discloses controlling the display to display thereon a print instruction image for accepting via the user interface a user operation to transmit a print instruction to the preset printer registered in the storage; and			(page 8, paragraphs [0105]-[0107] of Oshima)
that the processor acquires the image selection data, transmitting to the printer a print instruction to cause the printer to print the specific contents data corresponding to the one or more images selected by the selecting operation, based on the acquired image selection data

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding dependent claim 25, Lo does not explicitly disclose in response to the processor outputting single-image screen data for controlling the display to display thereon a single image generated based on the acquired contents data, transmitting a print instruction to print the specific contents data corresponding to the single image displayed on the display without the user interface accepting a selecting operation of selecting the single image displayed on the display, based on the single-image screen data.  However Oshima discloses in response to the processor outputting single-image screen data for controlling the display to display thereon a single image generated based on the acquired contents data, transmitting a print instruction to print the specific contents data corresponding to the single image displayed on the display without the user interface accepting a selecting operation of selecting the single image displayed on the display, based on the single-image screen data.
					(page 8, paragraphs [0107]-[0108] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding dependent claim 26, Lo discloses when the near field wireless communication interface establishes the near field wireless communication with the printer, and the processor acquires a print request, transmitting, to the printer, the print instruction to cause the printer to print said print request.						(column 6, lines 13-44 and column 7, lines 4-11 of Lo)
Lo does not explicitly disclose acquiring the contents data containing a plurality of pieces of page contents data, outputting the screen data for controlling the display to display the plurality of images 
outputting the screen data for controlling the display to display the plurality of images generated based on the plurality of pieces of page contents data contained in the acquired contents data; and
						(page 8, paragraphs [0105]-[0107] of Oshima)
the processor acquires the image selection data, transmitting, to the printer, the print instruction to cause the printer to print specific page contents data, of the plurality of pieces of page contents data, corresponding to the one or more images selected by the selecting operation, based on the acquired image selection data.					(page 8, paragraphs [0107] and [0108] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding dependent claim 27, Lo discloses wherein the processor is further coupled with a long-distance communication interface configured to perform long-distance communication within a communicable distance longer than the near field wireless communication by the near field wireless communication interface, and
					(column 3, lines 26-47 of Lo)
wherein the computer readable instructions are further configure to cause the processor to perform controlling the long-distance communication interface to transmit, to the printer, a print request.								(column 6, lines 13-44 and column 7, lines 4-11 of Lo)
Lo does not explicitly disclose that the print request data that is to be printed corresponds to said selected images.  However, Oshima discloses transmitting, to the printer, the print instruction and the 
(page 8, paragraphs [0107] and [0108] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.
						
Regarding dependent claim 28, Lo does not explicitly disclose outputting the screen data for controlling the display to collectively display the plurality of images generated based on the acquired contents data and acquiring the image selection data in response to the user interface accepting the selecting operation of selecting the one or more images from among the plurality of images collectively displayed on the display.  However, Oshima discloses outputting the screen data for controlling the display to collectively display the plurality of images generated based on the acquired contents data; and 
						(page 8, paragraphs [0105]-[0107] of Oshima)
acquiring the image selection data in response to the user interface accepting the selecting operation of selecting the one or more images from among the plurality of images collectively displayed on the display.						(page 8, paragraphs [0107] and [0108] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding dependent claim 29, Lo does not explicitly disclose outputting screen data for controlling the display to scale up or down the plurality of images collectively displayed side by side thereon in response to the user interface accepting a scaling operation of scaling up or down the plurality of images displayed side by side on the display.  However, Oshima discloses outputting screen data for controlling the display to scale up or down the plurality of images collectively displayed side by side 
(page 2, paragraph [0040] and page 8, paragraphs [0107] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding dependent claim 30, Lo does not explicitly outputting the screen data for controlling the display to display the plurality of images generated based on the acquired contents data, on an image-by-image basis and acquiring the image selection data in response to the user interface accepting the selecting operation of selecting the one or more images from among the plurality of images displayed on the display on an image-by-image basis.  However, Oshima discloses outputting the screen data for controlling the display to display the plurality of images generated based on the acquired contents data, on an image-by-image basis; and
					(page 8, paragraphs [0105]-[0107] of Oshima)
acquiring the image selection data in response to the user interface accepting the selecting operation of selecting the one or more images from among the plurality of images displayed on the display on an image-by-image basis				(page 8, paragraphs [0107] and [0108] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding dependent claim 31, Lo does not explicitly disclose wherein the user interface comprises: a first image selection accepting section configured to accept a first selecting operation of individually selecting one or more images from among the plurality of images displayed on the display based on the screen data; a second image selection accepting section configured to accept a second 
(page 8, paragraphs [0105]-[0107] of Oshima)
a second image selection accepting section configured to accept a second selecting operation of selecting all of the plurality of images displayed on the display based on the screen data, and
(page 8, paragraphs [0105]-[0107] of Oshima)
wherein the computer readable instructions are further configured to cause the processor to perform: in response to the first image selection accepting section accepting the first selecting operation of individually selecting the one or more images from among the plurality of images displayed on the display, acquiring first image selection data for identifying specific contents data corresponding to the one or more images selected by the first selecting operation; and
						(page 8, paragraphs [0107] and [0108] of Oshima)
in response to the second image selection accepting section accepting the second selecting operation of selecting all of the plurality of images displayed on the display, acquiring second image selection data for identifying specific contents data corresponding to all of the plurality of images selected by the second selecting operation.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding dependent claim 32, Lo discloses wherein the computer readable instructions are further configured to cause the processor to perform, when the near field wireless communication interface again establishes the near field wireless communication with the printer, in a state where the image selection data storage has stored the acquired image selection data, after termination of the near field wireless communication, transmitting the print instruction to print the specific contents data of the print request.  				(column 6, lines 13-44 and column 7, lines 4-11 of Lo)
Lo does not explicitly discloses an image selection data storage configured to store the acquired image selection data and/or that the print request data that is to be printed corresponds to said selected images.  However, Oshima discloses an image selection data storage configured to store the acquired image selection data, 				(page 8, paragraphs [0105]-[0107] of Oshima)
transmitting the print instruction to print the specific contents data corresponding to the one or more images selected by the selecting operation, based on the image selection data stored in the image selection data storage, without acquiring the image selection data in response to the user interface accepting the selecting operation.				(page 8, paragraphs [0107] and [0108] of Oshima)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Lo with the teachings of Oshima for the reasons given above regarding claim 23.

Regarding independent claim 33, this claim incorporates substantially similar subject matter as claim 23.  Thus, claim 33 is rejected along the same rationale as claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSHUA D. CAMPBELL
Primary Examiner
Art Unit 3992


/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992